Citation Nr: 1307397	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased (compensable) disability evaluation for residuals of a left big toe fracture.  

2.  Entitlement to an evaluation in excess of 10 percent for traumatic osteoarthritis of the left hip with meralgia paresthetica, prior to March 9, 2011.  

3.  Entitlement to an evaluation in excess of 30 percent for traumatic osteoarthritis of the left hip with meralgia paresthetica, status post total hip replacement, from May 1, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is also the appellant, had active service from November 1982 through January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In the November 2008 rating determination, the RO, in pertinent part, denied an evaluation in excess of 10 percent for traumatic osteoarthritis of the left hip with meralgia paresthetica.  The Veteran perfected his appeal on this issue.  The Veteran had surgery on his left hip on March 9, 2011.  Thereafter, the RO, in a May 2011 rating determination, assigned a 100 percent evaluation from March 9, 2011, through April 30, 2012, and a 30 percent disability evaluation thereafter, and reclassified the disability as traumatic osteoarthritis left hip with meralgia paresthetica, status post total hip replacement.

In the June 2010 rating determination, the RO denied a compensable disability evaluation for residuals of a fracture of the distal phalanx of the left great toe and the Veteran subsequently perfected his appeal.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of the hearing is of record.  

As will be discussed in more detail in the remand portion of this decision, the Veteran, at the time of the March 2012 hearing, raised the issue of service connection for a residuals of a fracture of the right toe.  There was some confusion as to whether the issue was before the Board.  A review of the record reveals that the RO initially denied service connection for residuals of a right toe fracture in November 1992 and most recently in the November 2008 rating determination.  The record reveals that this matter is not currently before the Board and it is referred to the AOJ for appropriate action.

The appeal, as to the issues of entitlement to an increased (compensable) evaluation for residuals of a left big toe fracture; an evaluation in excess of 10 percent for traumatic osteoarthritis of the left hip with meralgia paresthetica, prior to March 9, 2011; and an evaluation in excess of 30 percent for traumatic osteoarthritis of the left hip with meralgia paresthetica, status post total hip replacement, from May 1, 2012, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As to the issue of an increased evaluation for residuals of a fracture of the left big toe, the Board notes while the Veteran perfected his appeal on this issue, at his March 2012 hearing he indicated that his right toe was the toe that was giving him difficulty and he thought that was the toe issue that was on appeal and for which he was seeking an increased evaluation.  While the record was left open for 60 days to determine whether the Veteran would still be pursing his appeal as to the left big toe issue, there was no definitive answer received during that time period concerning whether he wished to continue on with his appeal as to this issue.  

A further review of the record demonstrates that while the Veteran was afforded a VA toe examination in December 2009, the examination was performed on the right toe and it did not address any left big toe residuals.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Based upon the above, the RO should clarify whether the Veteran is still seeking an increased disability evaluation for his left big toe, and, if so, should schedule the Veteran for a VA examination of the left big toe to determine the severity of any left big toe fracture residuals.  While the issue of service connection for residuals of a right toe fracture is not currently before the Board, the RO should, as noted in the introduction, also address the issue of service connection for residuals of a right big toe fracture.  

As to the left hip residuals, the Board notes that while the Veteran primarily focused on the symptomatology associated with his left hip residuals prior to the March 2011 surgery at the time of his March 2012 hearing, he also indicated that he was having numerous neurological symptoms associated with the left hip following the surgery.  While the Veteran was still within the one year recovery period following his hip surgery at the time of the hearing, his testimony indicates that the neurological symptoms associated with his hip may have worsened.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, the last comprehensive examination afforded the Veteran with regard to his hip occurred in December 2009, prior to the hip surgery.  As such, an additional VA examination to determine the severity of any current left hip disability is warranted.  

Finally, as to both issues, the Board notes that the Veteran has submitted treatment records from J. Seaquist, M.D., in support of his claim on several occasions.  However, an attempt to obtain records from Dr. Seaquist, via an authorization form from the Veteran dated in October 2010, resulted in a response from the Health Information Management Department, Seton Medical Center, 1201 West 38th Street, Austin TX, 78705 that they were unable to locate any records in the system for the Veteran.  

When reviewing the claims folder, the Board notes that the address provided on the October 2010 authorization form and the name of the facility are different than the addresses listed on the treatment records provided by the Veteran from Dr. Seaquist.  The address listed on the actual records from Dr. Seaquist, identifies the facility as Medical Park Orthopedic Clinic, 1301 W 38th Street, Ste. 102, Austin TX, 78705-1010.  Based upon the discrepancy, the Veteran should be requested to provide another written authorization, with him identifying the correct address for Dr. Seaquist, with another attempt being made to obtain treatment records from Dr. Seaquist.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and his representative if he is still seeking an increased evaluation for residuals of a left big toe fracture.  If the appeal regarding this issue is withdrawn, that fact should be documented in the record.

2.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for his left hip, and if still on appeal following clarification noted in (1) above, his left toe.  The Veteran is also requested to clarify the correct address for Dr. Seaquist so that an additional attempt may be made to obtain treatment records from him.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from those facilities/physicians by him.  

3.  If the Veteran wishes to continue on with his appeal for residuals of his left toe fracture, schedule him for a VA examination to determine the severity of his service-connected left big toe fracture residuals.  All indicated tests and studies, including X-rays, should performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review prior to the examination.  The examiner should determine whether the left big toe fracture residuals are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.  The examiner must further indicate whether the Veteran's left big toe fracture residuals result in mild, moderate, moderately severe, or severe impairment of the left foot. 

4.  The Veteran should be afforded a VA examination to determine the severity of his service-connected status post left hip replacement surgery residuals.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.  All indicated tests and studies, including X-rays and range of motion testing reported in degrees, must be performed and all findings must be reported in detail.  The examiner must determine whether the status post left hip replacement surgery residuals are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. If there is no nerve involvement, the examiner should so state.  The examiner must further indicate whether the hip replacement residuals result in moderately severe residuals of weakness, pain or limitation of motion; markedly severe residuals of weakness, pain, or limitation of motion following implantation of prosthesis; or painful motion or weakness such as to require the use of crutches.  

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

